Citation Nr: 0205257	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for a hearing loss.

3.  Entitlement to service connection for residuals of a 
ruptured right ear drum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating action of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran was afforded a hearing before the undersigned 
Member of the Board in February 2002.

The Board is undertaking additional development on the claims 
of entitlement to service connection for hearing loss, and 
residuals of a ruptured right ear drum pursuant to authority 
granted by 67 Fed. Reg. 3,099-104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed skin 
condition.  

2.  There is no competent evidence that the veteran suffered 
from a chronic skin condition in service. 


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, the veteran claimed entitlement to service 
connection for a skin condition.  He reported that he had 
skin problems since 1955.  

A careful review of the veteran's service medical records 
reveals no findings or complaints pertaining to any skin 
condition.  The November 1951 induction examination, and June 
1956 separation examination both clinically evaluated the 
appellant as having normal skin.  Additionally, an August 
1953 examination also noted the skin to be normal.  While a 
one inch scar above the right eye brow was noted on 
examination in December 1954, neither that scar nor any other 
scar were seen during the remainder of the appellant's 
service.

In July 2000, the RO advised the veteran that additional 
evidence was necessary.  Outpatient treatment records from 
VAMC Montgomery, Alabama for the period from February to July 
2000 were associated with the veteran's claims folder.  
However, they are negative for any complaints or findings 
regarding a skin condition.  The veteran claim for service 
connection for a skin condition was denied by a rating 
decision of September 2000.  

In March 2001, the RO advised the veteran of the changes to 
the law brought about by passage of the Veteran's Claims 
Assistance Act of 2000.  He was advised that additional 
evidence was necessary in support of his claim.  Additional 
outpatient treatment records from VAMC Montgomery, Alabama 
for the period from July 2000 to March 2001 were associated 
with the claims folder.  However, they too contain no 
reference to complaints or treatment for a skin condition.  
By letter of May 2001, the veteran advised the RO that he had 
no additional evidence to submit.  

At his February 2002 hearing before the undersigned the 
veteran testified that in March 1955, he suffered from skin 
bumps, infections, a sore throat and neck blisters after 
shaving.  He sought treatment and was told that he could not 
use a razor to shave.  He was given shaving powder which he 
reportedly has used since.  He had not sought medical 
treatment for his condition.  

Analysis

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 U.S.C.A. § 5103A and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and any identified evidence.  
By letters of July 2000 and March 2001, the RO advised the 
veteran that additional evidence was necessary in support of 
his claim.  In March 2001, the veteran was advised of the 
change in the law brought about by passage of the VCAA, and 
supplied a form to the veteran so he could identify medical 
treatment providers.  The veteran did not identify any other 
medical treatment providers.  In the rating decision on 
appeal, statement of the case and supplemental statement of 
the case sent to the veteran, he was advised of the laws and 
regulations applicable to his claim as well as the basis for 
the denial of his claim.  The veteran has not identified any 
additional evidence in support of his claim.  Accordingly, 
the Board finds that the duty to assist and notify the 
veteran has been satisfied.  See generally, 38 U.S.C.A. 
§ 5103A.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Upon review of the evidence, the Board finds that a chronic 
skin disorder was not incurred in or aggravated by service.  
The Board notes that the veteran does not currently receive 
medical treatment for a skin condition, nor is there any 
competent evidence of a currently diagnosed skin condition.  
The Board acknowledges the veteran's testimony that shaving 
caused a skin condition in-service, however, this statement, 
standing alone, is not competent evidence showing that a skin 
condition was incurred or aggravated while on active duty, or 
that any current skin disorder is related to service.  While 
the appellant is competent to describe his symptomatology as 
observed and the continuity of symptomatology, medical or 
other competent evidence is required to determine the onset 
or etiology of the disability.  Thus, as a lay person 
untrained in the field of medicine, the veteran is not 
competent to offer an opinion as to the onset or etiology of 
any current skin condition.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
492 (1992).  Accordingly, the veteran's claim must be denied.  

In reaching this decision the Board considered the fact that 
the appellant is a combat veteran.  That fact, however, is 
insufficient to permit the Board to ignore evidence which 
does not show a skin disorder in June 1956, i.e., a point in 
time when the appellant was not in combat.  Moreover, the 
veteran's combat service is an insufficient basis to suggest 
that the appellant now has a skin disorder.

Finally, in reaching this decision, the Board considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a skin condition is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

